Case: 3:19-cv-00242-MJN-SLO Doc #: 20 Filed: 12/07/20 Page: 1 of 1 PAGEID #: 167




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION (DAYTON)


 MARK WINKLE,
                                                         Case No. 3:19-cv-00242-MJN-SLO
        Plaintiff,

                v.

 EDISON LEARNING, INC.,

        Defendant.


                                           ORDER

       AND NOW, this 7th day of December 2020, upon consideration of the parties’

Stipulation (Doc. No. 19), it is ORDERED that the Stipulation is APPROVED and the

parties’ Primary Expert Designation deadline is extended by 30 days. The parties shall

submit their Primary Expert Designations on or before January 4, 2020.



                                                          __________________________
                                                          s/Sharon L. Ovington
                                                          Sharon L. Ovington
                                                          United States Magistrate Judge
